NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0305n.06

                                           No. 09-6325                                 FILED
                                                                                    May 10, 2011
                             UNITED STATES COURT OF APPEALS                   LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA                                 )
                                                         )        ON APPEAL FROM THE
       Plaintiff-Appellee,                               )        UNITED STATES DISTRICT
                                                         )        COURT FOR THE WESTERN
v.                                                       )        DISTRICT OF TENNESSEE
                                                         )
BRANDON COLE                                             )                          OPINION
                                                         )
       Defendant-Appellant.                              )




BEFORE:        COLE and STRANCH, Circuit Judges; and ZATKOFF, District Judge*

       COLE, Circuit Judge. After Brandon Cole pleaded guilty to being a felon in possession

of a firearm in violation of 18 U.S.C. § 922(g), the district court sentenced him to 235 months’

incarceration, the bottom of the applicable—and uncontested—range prescribed by the United States

Sentencing Guidelines. On appeal Cole argues that his sentence is substantively unreasonable

because the district court failed properly to consider his request that it vary from the Guidelines,

which he contends exaggerate his culpability, and impose a sentence no greater than the statutory

minimum of fifteen years. We AFFIRM.

                                       I. BACKGROUND

       On November 19, 2008 officers of the Memphis Police Department (“MPD”) arrested Cole


       *
          The Honorable Lawrence P. Zatkoff, Senior United States District Judge for the Eastern
District of Michigan, sitting by designation.
No. 09-6325
United States v. Brandon Cole

for burglary after he ran away from them in an area surrounding a burglarized home. The officers

found items stolen in the burglary on Cole’s person. Though Cole was handcuffed and placed in the

rear of a marked police car, he managed to wriggle out of the restraints and drive off with the car.

Cole eventually parked the car at a friend’s house and then took the items stolen from the house,

along with guns and ammunition belonging to the MPD, from the squad car and hid them behind the

house before stealing a red Camry from a nearby carport. Officers spotted Cole in the Camry as he

was driving and began pursuing him. Later, Cole reached a dead end, stopped the Camry and put

it in reverse, almost hitting one of the detectives and striking a police vehicle in which another

detective was sitting.

       A hundred-mile per-hour chase ensued. The officers followed Cole through residential

neighborhoods and were forced to ignore many traffic signals in pursuit. Ultimately, Cole came to

a stop and attempted to flee on foot. The officers caught up with him as he was climbing a fence.

A detective launched himself at Cole, causing Cole and the detective to fall off the fence together.

Cole landed on the detective and began punching him, continuing to struggle until another detective

was able to handcuff Cole’s wrists and ankles. During the struggle the detectives asked Cole where

the weapons taken from the patrol vehicle were located and he responded with the location.

       Cole pleaded guilty to possession of a firearm by a felon in violation of 18 U.S.C. § 922(g).

He later filed a sentencing memorandum before the district court in which he conceded the

“technical” applicability of two sentencing enhancements, for possessing a firearm in connection

with another felony offense (U.S.S.G. § 2K2.1(b)(6)) and for assaulting an officer during the course

of the offense (U.S.S.G. § 3A1.2(c)(1)) (collectively, the “Guidelines enhancements”), but argued

                                                -2-
No. 09-6325
United States v. Brandon Cole

that the Guidelines enhancements exaggerated the wrongfulness of his conduct and therefore could

not support a reasonable sentence under 18 U.S.C. § 3553(a)(2)(A). This argument was obscured,

however, by Cole’s extensive treatment of the case law governing the applicability of the

enhancement to a defendant’s offense level computation—to which, as noted above, Cole had never

objected. Concerned that the enhancements might not properly apply, the district court asked Cole

to clarify his objection at sentencing. In response, Cole’s attorney reiterated that it was proper for

the court to count the enhancement in its Guidelines calculation and clarified that his argument

concerned “whether any type of a variance down from the guideline range would be appropriate.”

(Sentencing Tr. I, Dist. Ct. Docket No. 41, at 59.) Finding that the matter merited further review,

the district court ordered a continuance of the sentencing hearing and took the question of the

Guidelines enhancements under advisement.

       The hearing resumed two days later. The district court began by explaining that it had

reviewed the issue of the sentencing enhancements and was convinced that they properly applied and

then asked the parties to confirm where the prior sentencing hearing had left off. At this, Cole’s

attorney reiterated the argument that Cole’s possession of the firearm at issue was very brief and that

the firearm was not used to endanger the lives of the officers. The district court responded by saying

that it was satisfied that the enhancement applied and then proceeded to hear Cole’s allocution and

pronounce the sentence.

       In the course of giving its reasons for the sentence, the district court cataloged Cole’s

extensive criminal record and found that such a record would normally sway it to give a sentence at

the upper end of the applicable Guidelines range. The district court found significant, however, that

                                                 -3-
No. 09-6325
United States v. Brandon Cole

Cole disclosed the location of the guns to the MPD, a fact which the district court found sufficient

to support a sentence at the bottom of the range.

                                          IV. ANALYSIS

       Cole seeks remand based on the district court’s failure to address his argument for a non-

guidelines sentence, which was, in short: that application of the Guidelines enhancements

exaggerated the wrongfulness of his offense conduct.

       We review Cole’s appeal for procedural and substantive reasonableness. See United States

v. Booker, 543 U.S. 220, 261 (2005). The failure to address a defendant’s argument at sentencing

is procedural and we will review it as such. See United States v. Wallace, 597 F.3d 794, 806 (6th

Cir. 2010). And because Cole did not raise this objection before the district court when prompted

at the conclusion of the sentencing hearing, this Court reviews his claim for plain error. See United

States v. Vonner, 516 F.3d 382, 385-86 (6th Cir. 2008) (en banc). An error is plain where it is

obvious and clear, and affected a defendant’s substantial rights along with the fairness, integrity, or

public reputation of the judicial proceedings. Id.

       While the failure squarely to address a defendant’s argument at sentencing can constitute

plain error, see Wallace, 597 F.3d at 804-08, we are not persuaded that such an error occurred here.

True, the district court might have more clearly stated why it rejected Cole’s argument for a

nonguidelines sentence, but what it did say and do in pronouncing sentence was sufficient. The

“record makes clear that the sentencing judge listened” to Cole’s reasons for a variance: it inquired

about them at sentencing, called a recess to consider them, and heard them again after the

continuance. Rita v. United States, 551 U.S. 338, 357 (2007). And it is equally clear that the district

                                                 -4-
No. 09-6325
United States v. Brandon Cole

court “was fully aware of the defendant’s circumstances and took them into account in sentencing

him.” Vonner, 516 F.3d at 387 (internal quotation marks omitted). The district court spoke

thoughtfully and at length about all of the individual factors listed in 18 U.S.C. § 3553(a), in addition

to considering Cole’s argument for a variance—it did not commit plain error.

                                         V. CONCLUSION

        For the foregoing reasons we AFFIRM Cole’s sentence.




                                                  -5-